442 F.2d 1347
Lonzy OLIVER, Appellant,v.The GOVERNOR OF the STATE OF PENNSYLVANIA and The Secretaryof the State of Pennsylvania, Both Parties atHarrisburg, Pennsylvania.
No. 19410.
United States Court of Appeals, Third Circuit.
Submitted May 21, 1971.Decided June 7, 1971.

Lonzy Oliver, in pro. per.
Joseph J. Pass, Jr., Special Asst. Atty. Gen., Pittsburgh, Pa.  (Joseph Martin Gelman, Sp. Asst. Atty. Gen., Fred Speaker, Atty. Gen., Harrisburg, Pa., on the brief), for appellees.
Before SEITZ, VAN DUSEN and ADAMS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
The district court dismissed plaintiff's civil rights complaint.  He appeals. Plaintiff's grievance, alleged in the most general terms, seems to be that the defendants acted on perjured testimony in causing him to be extradited from Texas to Pennsylvania.  We think the complaint was properly dismissed on the ground that it failed to set forth the facts with sufficient particularity to withstand a motion to dismiss.  Negrich v. Hohn, 379 F.2d 213 (3d Cir. 1967).


2
The judgment of the district court will be affirmed.